Citation Nr: 0512404	
Decision Date: 05/05/05    Archive Date: 05/18/05

DOCKET NO.  03-05 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for pneumonia. 

2.  Entitlement to service connection for a left knee 
disorder. 

3.  Entitlement to an initial rating in excess of 10 percent 
for right knee medial collateral ligament strain. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel


INTRODUCTION

The veteran had active service from August 1956 to August 
1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (RO).  


FINDINGS OF FACT

1.  The veteran is not shown to have pneumonia, or residuals 
thereof, that is etiologically related to active service. 

2.  The veteran is not shown to have a left knee disorder 
that is etiologically related to active service. 

3.  The veteran's right knee is not shown to be manifested by 
moderate recurrent subluxation or lateral instability, 
flexion limited to 30 degrees, or extension limited to 15 
degrees.  


CONCLUSIONS OF LAW

1.  Pneumonia was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.303 (2004). 

2.  A left knee disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2004).

3.  The schedular criteria for an initial rating in excess of 
10 percent for right knee medial collateral ligament strain 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 4.7, 4.59, 4.71a, Diagnostic code 
5257 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Veterans Claims Assistance Act

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, 5107].  The VCAA eliminated the 
former statutory requirement that claims be well grounded.  
Cf.  38 U.S.C.A. § 5107(a) (West 2002).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.   See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2004).

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See also Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

The veteran was informed in an April 2002 letter and rating 
decision of the evidence needed to substantiate his claim, 
and he was provided an opportunity to submit such evidence.  
Moreover, in a December 2002 statement of the case, the RO 
notified the veteran of regulations pertinent to service 
connection and increased rating claims, informed him of the 
reasons why his claims had been denied, and provided him 
additional opportunities to present evidence and argument in 
support of his claims.  

In a February 2002 letter, prior to the initial adjudication 
of the veteran's claims, he was informed of VA's duty to 
obtain evidence on his behalf.  The veteran was notified that 
VA would obtain all relevant service medical records, VA 
medical records, and reports of examinations or treatment at 
non-VA facilities authorized by VA.  In addition, VA would 
request other relevant records held by any Federal agency or 
department.  In turn, the veteran was informed of his duty to 
provide VA with enough information to identify and locate 
other existing records, i.e., names of persons, agencies, or 
companies that hold relevant medical records, addresses of 
these individuals, and the dates that such treatment was 
received.  Consistent with 38 U.S.C.A. §5103(a) and 38 C.F.R. 
§3.159 (b) the RO also essentially satisfied the notice 
requirements to: (1) Inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence the VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you got pertaining to 
your claim."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. § 3.159 (b) 
(1).  Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio, 
16 Vet. App. at 187.

The VCAA provides that VA shall make reasonable efforts to 
assist in obtaining evidence necessary to substantiate a 
claim for VA benefits, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  The Board finds that the RO has undertaken all 
necessary development in this case.

The Board thus finds that VA has done everything reasonably 
possible to assist the appellant.  In the circumstances of 
this case, additional efforts to assist the veteran in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the veteran at every stage of this case.  


B.  Legal analysis

The Board has reviewed all the evidence of record, including 
but not limited to the veteran's contentions; service medical 
records; and VA treatment and examination reports.  Although 
the Board has an obligation to provide adequate reasons and 
bases supporting this decision, it is not required to discuss 
each and every piece of evidence in a case.  The relevant 
evidence including that submitted by the veteran will be 
summarized where appropriate.  

Applicable law provides that service connection will be 
granted if it is shown that the veteran has a disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or for aggravation of a preexisting injury 
or disease contracted in the line of duty, in active 
military, naval, or air service.  See 38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2004).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  See 38 U.S.C.A. § 1113(b) (West 2002); 
38 C.F.R. § 3.303(d) (2004); Cosman v. Principi, 3 Vet. App. 
503, 505 (1992).

In order to establish service connection for the claimed 
disorder, there must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  A determination as to whether these requirements are 
met is based on an analysis of all the evidence of record and 
the evaluation of its credibility and probative value.  See 
Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) 
(2004).

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. Part 4 (2004).  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2004).  In addition, a disability rating 
may require re-evaluation in accordance with changes in a 
veteran's condition.  It is thus essential in determining the 
level of current impairment that the disability is considered 
in the context of the entire recorded history.  See 38 C.F.R. 
§ 4.1 (2004).  

Evidence to be considered in the appeal of an initial 
assignment of a rating disability is not limited to that 
reflecting the then current severity of the disorder.  
Fenderson v. West, 12 Vet. App. 119 (1999).  Compare 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) [where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern].  In Fenderson, 
the United States Court of Appeals for Veterans Claims 
(Court) also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation is disputed, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2004).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
at 54.

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases 
cited therein (holding that the Board has the duty to assess 
the credibility and weight to be given to the evidence).  The 
Board may not base a decision on its own unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).

1.	Pneumonia

The veteran is seeking entitlement to service connection for 
pneumonia or residuals thereof.  The Board has carefully 
reviewed the evidence and statements made in support of the 
veteran's claim and finds that, for reasons and bases to be 
explained below, a preponderance of the evidence is against 
the veteran's claim and service connection therefore cannot 
be granted.

As noted above, in order for service connection to be 
granted, a current disability; an in-service disease or 
injury; and a medical nexus opinion must be established.  See 
Hickson, supra.

With respect to evidence of an in-service disability, the 
veteran's service medical records show that at induction in 
August 1956, he reported having frequent colds and a chronic 
cough.  On examination, his lungs and chest were normal.  In 
October 1956, he was diagnosed with acute bronchitis.  At 
separation in July 1958, the veteran's lungs and chest were 
"normal."  

With respect to evidence of a current disability, during VA 
treatment in July 2001, the veteran was seen for complaints 
of fever, chill, and coughing.  It was noted that he was 
being treated for pneumonia with no similar previous 
episodes.  During his hospitalization, the veteran underwent 
a bronchoscopy for right upper and middle lobe mass.  A 
subsequent chest X-ray showed no pneumothorax bilaterally.  
He was diagnosed with right middle lobe pneumonia, possibly 
community-acquired pneumonia, or post-obstructive pneumonia, 
currently responding to antibiotics.  The related discharge 
summary includes a diagnosis of right hilar pneumonitis with 
suspicious mass.

At his March 2002 VA examination, the veteran reported that 
he had pneumonia in July 2001 and 15 years prior.  On 
examination, he denied shortness of breath, dyspnea on 
exertion, cough, hemoptysis, chest pain, fever, chills, 
weight loss, or night sweats.  Following an examination 
involving pulmonary function tests, it was noted that the 
veteran had "normal" lungs, from a pulmonary standpoint, 
with no evidence of any lung disease.  With respect to the 
veteran's July 2001 hospitalization for pneumonia, the 
examiner noted that he had community-acquired pneumonia with 
total resolution after a few months.  

The Board has reviewed the evidence of record and finds that 
while the veteran was hospitalized with pneumonia in July 
2001, there is no objective medical evidence of record 
linking the veteran's recent bout of pneumonia to active 
service.  As such, the veteran's claim is accordingly denied.

The Board notes the veteran's contentions that he has 
pneumonia that is related to his in-service diagnosis of 
bronchitis.  However, the objective medical evidence of 
record does not support his contentions.  In particular, the 
veteran's service medical records do not show that he was 
diagnosed with pneumonia during active service.  In addition, 
his July 2001 hospitalization report indicated that he had 
community-acquired pneumonia and that diagnosis was again 
indicated by the March 2002 VA examiner.  There is no 
objective medical evidence of record linking the veteran's 
recent bout with pneumonia to active service or any residuals 
thereof.  

To the extent that the veteran contends that he has pneumonia 
that is etiologically related to active service, it is now 
well established that a person without medical training, such 
as the veteran, is not competent to provide evidence on 
medical matters such as diagnosis or etiology of a claimed 
condition.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992); see also 38 C.F.R. § 3.159(a) [competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions].  

For the reasons and bases expressed above, the Board 
concludes that the preponderance of the evidence is against 
finding that the veteran has pneumonia, or residuals thereof, 
that is etiologically related to active service.  The appeal 
is accordingly denied.

2.	Left knee disorder

The veteran is seeking entitlement to service connection for 
a left knee disorder.  The Board has carefully reviewed the 
evidence and statements made in support of the veteran's 
claim and finds that, for reasons and bases to be explained 
below, a preponderance of the evidence is against the 
veteran's claim and service connection therefore cannot be 
granted. 

As noted above, in order for service connection to be 
granted, a current disability; an in-service disease or 
injury; and a medical nexus opinion must be established.  See 
Hickson, supra.

With respect to evidence of an in-service disability, service 
medical records show that in February 1958 the veteran fell 
and reported pain in the medial side of his left knee.  
Minimal swelling and tenderness was observed over the medial 
meniscus and a bandage was applied.  On examination, the 
veteran had marked pain on abduction and rotation.  It was 
noted that he had a possible torn medial meniscus and was 
assigned to light duty.  At separation in July 1958, the 
veteran's lower extremities were "normal."  

With respect to evidence of a current disability, at the 
veteran's March 2002 VA examination he reported that he had 
fallen in the snow during active service, injuring both his 
knees.  He complained of instability, swelling, and stated 
that any lateral movement caused pain.  On examination, no 
synovial thickening or effusion of the left knee was 
observed.  Flexion was "easy" from 0 to 150 degrees with 
minimal +1 lateral patellar crepitus.  There was no laxity of 
the medial collateral ligament and the cruciate ligaments 
were intact.  X-rays were normal with no apparent arthritic 
changes and there was no evidence of any lack of endurance or 
lack of coordination.  The examiner found no abnormal 
findings of the left knee and no significant restriction on 
activity was indicated.  

The Board has reviewed all the objective medical evidence of 
record and finds no evidence that the veteran currently has a 
left knee disorder.  Absent evidence of a current left knee 
disorder, the veteran's service connection claim is not 
warranted.  The Board notes that a claim for service 
connection requires medical evidence showing that the veteran 
currently has the claimed disability.  See Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 
(Fed. Cir. 1998) [service connection may not be granted 
unless a current disability exists].  The record contains no 
evidence that the veteran has been diagnosed with a current 
left knee disorder and at separation in July 1958, his lower 
extremities were "normal."  

To the extent that the veteran contends that he has a left 
knee disorder that is related to active service, it is now 
well established that a person without medical training, such 
as the veteran, is not competent to provide evidence on 
medical matters such as diagnosis or etiology of a claimed 
condition.  See Espiritu, supra.  

In summary, for the reasons and bases expressed above, the 
Board concludes that the preponderance of the evidence is 
against finding that the veteran currently suffers from a 
left knee disorder that is etiologically related to active 
service. As such, service connection is not warranted and the 
veteran's claim is denied.

3.	Right knee medial collateral ligament strain

The veteran is currently assigned a 10 percent disability 
rating for right knee medial collateral ligament strain under 
the provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 5257 
(2004).  He contends that his right knee disability is more 
disabling than currently evaluated and he has appealed for an 
increased rating.

Under Diagnostic Code 5257, a 10 percent disability rating is 
assigned for slight recurrent subluxation or lateral 
instability.  A 20 percent disability rating is warranted for 
moderate disability, and a 30 percent disability rating is 
assigned for severe disability.  See 38 C.F.R. § 4.71a.  

Other diagnostic codes relating to knee disorders are 
Diagnostic Codes 5260 and 5261 (limitation of motion), 
Diagnostic Code 5256 (ankylosis of the knee), and Diagnostic 
Code 5262 (impairment of the tibia and fibula).  Id. 

Separate disability ratings may be assigned for distinct 
disabilities resulting from the same injury so long as the 
symptomatology for one condition was not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  VA Office 
of General Counsel has provided guidance concerning increased 
rating claims for knee disorders.  The General Counsel stated 
that compensating a claimant for separate functional 
impairment under Diagnostic Code 5257 and 5003 does not 
constitute pyramiding.  See VAOPGCPREC 23-97 (July 1, 1997).  

VA General Counsel held in VAOPGCPREC 23-97 that a veteran 
who has arthritis and instability of the knee may be rated 
separately under Diagnostic Codes 5003 and 5257, provided 
that a separate rating must be based upon additional 
disability.  When a knee disorder is already rated under 
Diagnostic Code 5257, the veteran must also have limitation 
of motion under Diagnostic Code 5260 or 5261 in order to 
obtain a separate rating for arthritis.  If the veteran does 
not at least meet the criteria for a zero percent rating 
under either of those codes, there is no additional 
disability for which a rating may be assigned.

In VAOPGCPREC 9-98, General Counsel also held that if a 
veteran has a disability rating under Diagnostic Code 5257 
for instability of the knee, and there is also X-ray evidence 
of arthritis, a separate rating for arthritis could also be 
based on painful motion under 38 C.F.R. § 4.59.

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2004) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2004).  See DeLuca v. Brown, 
8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that disability of 
the musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures.  It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  See 38 C.F.R. § 4.40 (2004).  The factors of 
disability affecting joints are reduction of normal excursion 
of movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  See 38 C.F.R. 
§ 4.45 (2004).

The Board has carefully reviewed the evidence and statements 
made in support of the veteran's claim and finds that, for 
reasons and bases to be explained below, a preponderance of 
the evidence is against the veteran's claim and an initial 
rating in excess of 10 percent is not warranted at this time. 

The veteran's service medical records show that in February 
1958 he was diagnosed with a right knee sprain.  It was noted 
that he fell in the snow during training and twisted his 
right knee.  He exhibited minimal swelling near the medial 
joint area and slight tenderness.  On examination, he 
demonstrated no limitation of motion, locking, or recurrent 
swelling.  All ligaments were secure and McMurray's test was 
negative.  He was discharged to light duty.  At separation in 
July 1958, the veteran's lower extremities were "normal."  

At the veteran's March 2002 VA examination, he reported that 
he had fallen in the snow during active service, injuring 
both his knees.  He complained of instability and stated that 
any lateral movement was painful.  He also reported swelling 
about once every two weeks.  On examination, there was 
tenderness directly over the tibial tubercle and at the 
insertion of the patella tendon.  Such tenderness was not 
prominent.  There were also minimal joint line spurs with 
mild synovial thickening.  The knee manifested no effusion, 
and flexion was easy from 0 to 150 degrees with minimal +1 
lateral patellar crepitus.  Minimal medial collateral 
ligament laxity was also observed and the cruciate ligaments 
were intact with negative Lachman and drawer signs.  X-rays 
showed a small spur on the medial condyle of the right knee 
at the origin of the medial collateral ligament.  Otherwise, 
the knee was totally normal with no apparent arthritis 
changes.  There was a mild lack of endurance but no lack of 
coordination noted on examination.  The veteran was 
ultimately diagnosed with strain of the medial collateral 
ligament of the right knee with mild medial laxity and mild 
synovitis.  

After a complete review of the claims file and considering 
all the evidence of record, the Board finds that a 
preponderance of the evidence is against a rating in excess 
of 10 percent for right knee medial collateral ligament 
strain.  As stated previously, the veteran is currently 
assigned a 10 percent disability rating for the right knee 
under 38 C.F.R. § 4.71a, Diagnostic Code 5257.  A rating in 
excess of 10 percent is not warranted under Diagnostic Code 
5257 as the veteran's right knee disability is not shown to 
be manifested by "moderate" recurrent subluxation or 
lateral instability.  While the veteran reported instability 
on examination in March 2002, moderate instability was not 
observed on examination.  The examiner indicated that there 
was "minimal" medial collateral ligament laxity, though the 
cruciate ligaments were intact.  He also had negative Lachman 
and drawer signs.  The examiner further opined that where 
there was "mild" lack of endurance, there was no lack of 
coordination on examination.  The Board has thus been unable 
to identify evidence indicating that the veteran's service-
connected right knee disability, due to lateral instability 
or subluxation, is more than mild.  As such, the Board finds 
that an increased disability evaluation under the provisions 
of Diagnostic Code 5257 is not in order. 

An increased disability rating is also not warranted for the 
veteran's right knee disability under Diagnostic Codes 5260, 
5261, 5256, or 5262.  The record contains no evidence that 
the veteran has ankylosis of the knee or impairment of the 
tibia and fibula.  In addition, range of motion testing 
showed "easy" flexion from 0 to 150 degrees in March 2002.  
With regard to Diagnostic Codes 5260 and 5261, the Board has 
also considered whether the provisions of 38 C.F.R. §§ 4.40, 
4.45 and 4.59 (2003) would afford the veteran a higher 
evaluation.  The Board finds, however, that the medical and 
other evidence of record does not support an increased 
evaluation for the disability even with consideration of 
those provisions.  DeLuca considerations do not apply to 
disabilities rated under Diagnostic Code 5257.  See Johnson 
v. Brown, 9 Vet. App. 7, 11 (1996) (where a diagnostic code 
is not predicated on a limited range of motion alone, such as 
with Diagnostic Code 5257, the provisions of 38 C.F.R. 
§§ 4.40 and 4.45 do not apply).  Finally, the March 2002 VA 
examiner found no evidence of incoordination of the right 
knee.  Thus, a higher evaluation is not warranted with 
consideration of the DeLuca guidance.  

Finally, the Board has considered whether the veteran's 
bilateral knee disability warrants a separate additional 
rating under the provisions of VAOPGCPREC 9-98 or VAOPGCPREC 
23-97.  However, the March 2002 X-ray report showed no 
apparent arthritis changes.  Thus, the Board is unable to 
find that there is current X-ray evidence of right knee 
arthritis.  As such, the Board finds, therefore, that a 
separate disability rating is not warranted under Diagnostic 
Codes 5003 and 5257.  See VAOPGCPREC 23-97; VAOPGCPREC 9-98.  

In summary, for the reasons and bases expressed above, the 
Board concludes that a preponderance of the evidence is 
against the veteran's claim of entitlement to an increased 
rating for right knee medial collateral ligament strain.  The 
Board concludes that the veteran's right knee disability has 
been appropriately rated as 10 percent disabling.  The 
benefit sought on appeal is accordingly denied.




ORDER

Service connection for pneumonia is denied. 

Service connection for a left knee disorder is denied.

An initial rating in excess of 10 percent for right knee 
medial collateral ligament strain is denied.



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


